Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This office action is in response to the application filed on 12/22/2020.
Claims 1-28 are currently pending. 

Allowable Subject Matter
Claims 1- 28 are allowed. 

The following is a statement of reasons for the indication of allowable subject matter:  
Claims 1-28 are considered allowable because the prior art does not teach limitations including: 
“the path aware network data comprising a path index, path quality information, and data plane information, the path index identifying the path, the path quality information describing a network attribute supported by the NE on the path, and the data plane information comprising information associated with a protocol by which to transmit a data packet along the path,” in addition to other claim limitations as recited, in various permutations, in independent claims 1, 9, 15, 23.


Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue 

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Shenoy et al (US 20190036808 A1) pertains to a method, whereby a topology module  may receive a list of node neighbors, with each neighbor including a node identifier, local port index, and remote port index, as well as a list of link attributes each specifying a port index, bandwidth, expected time to transmit, shared link group, and fate shared group, for instance.  Hao et al (US 20180343191 A1) is directed to a path computation technique, wherein determining the maximum bandwidth path to the end of each segment and the associated number of hops may include determining when min {D.sub.1(u,j−1),c(q)}≥D.sub.1(u,j), where D1(u,j) is a maximum bandwidth value, u is an index indicating the node at the beginning of a link q, j is an index indicating a hop value from 1 to h, h is the maximum hop value, q indicates a link between two nodes, and c(q) is the bandwidth capacity bandwidth of the link q.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMED A KAMARA whose telephone number is (571)270-5629.  The examiner can normally be reached on M-F 9AM-4PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, HADI ARMOUCHE can be reached on (571) 270-3618.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/MOHAMED A KAMARA/Primary Examiner, Art Unit 2419